PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/126,734
Filing Date: 18 Dec 2020
Appellant(s): SHAPIRA et al.



__________________
Mobileye Vision Technologies Ltd
For Appellant



EXAMINER’S ANSWER

This is in response to the appeal brief filed 12/15/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/05/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Regarding Section I. A, this is an introductory paragraph to Appellant’s arguments. Appellant argues that that the RADAR example in Pratt was irrationally swapped with images. That is discussed in section I. B. Appellant’s arguments are addressed in the order they are discussed. 
Regarding Section I. B, Appellant asserts that the image based and camera-based claims are not taught based on the logic that the example disclosed primarily through Pratt is RADAR based. I assert that the disclosure is an example and that camera(s) used in the place of RADAR is disclosed. 
As to the citations to the allegedly untaught portions. Please see the final action 05/05/2021 for paragraph citations. To explain how the RADAR example of Pratt for those citations discloses camera and visible light see below. 

    PNG
    media_image2.png
    325
    269
    media_image2.png
    Greyscale
Dictionary.com first entry for image is a physical likeness or representation of a person, animal, or thing, photographed, painted, sculptured, or otherwise made visible. Camera(s) are explicitly disclosed in FIG. 1. Camera(s), RADAR, LIDAR, and SONAR are within Environmental Sensors #122 within Sensor System #120. Pratt [0038 -0039] discloses using the Camera with the RADAR or in place of “In other words, the scanning module 220 includes instructions to acquire data from a radar sensor 123, a LIDAR sensor 124, a camera 126, and so on…. While four separate characteristics of the scanning signal and the reflected signal are generally described, it should be appreciated that fewer characteristics (e.g., intensity alone) may be analyzed to determine aspects of the roadway. In either case, the characteristics of the reflected signal embody properties of the roadway in how those properties differ from the original scanning signal.” So, the scanning module of Pratt may use camera data to determine aspects of the roadway.
In [0028-0029] some of the limiting aspects of using sensors in the visible region of the electromagnetic spectrum are discussed with the conclusion that they may suffer. The solution in Pratt is to have contrast between the roadway and the markings when it comes to absorption and reflection of the electromagnetic spectrum. “Therefore, in one embodiment, markers of the roadway are comprised of a material that causes the markers to contrast with a surrounding surface of the roadway in, for example, a range of wavelengths within the electromagnetic spectrum that avoids the previously noted difficulties.” As shown, Pratt is not explicitly limited to RADAR but to the disclosure as it relates to the electromagnetic spectrum.  While the reflective and absorption using RADAR is the example through Pratt any of the disclosed sensors (RADAR, LIDAR, SONAR, Camera) that can achieve the difference in absorption and reflection in the electromagnetic spectrum can be processed like the RADAR examples. 
Drawing attention to the claim construction and differences in 154 and 164. Appellant’s images are not exclusively visual images throughout the spec cameras are examples (Appellant’s Spec: 0109) “image acquisition unit 120 may include one or more image capture devices (e.g., cameras),”. Appellant’s (0123), “Image capture devices 122, 124, and 126 may each include any type of device suitable for capturing at least one image from an environment.” Claim 164 requires image data and does not specify visual image data nor a camera. The data described and population method regarding the signature and mapping in 0083-0084, 0088, 0121, and Fig. 11. While claim 154 includes obtaining images captured by a camera, the claim is directed to a non-transitory machine-readable storage medium. A storage medium will take the signal irrespective of the source from a practical standpoint the storage medium is not restricting the input to a camera only to a data type irrespective of origin. 
Appellant argues that RADAR is not equivalent to camera and its corresponding data sets are not equivalent. Pratt treats the RADAR as an example of a sensor in the electromagnetic spectrum and treats the camera system in the same way (it occupies a similar connection in Fig. 1, reflection and contrast in data/image is the same, same use detecting lane markers 0028-0029). Further, in the vehicle control arts environmental sensor systems commonly include camera data, RADAR, LIDAR, and SONAR in similar processing (For example, US 2017/0262709 A1 [0038-0039]).
Appellant argues a person of ordinary skill would understand the differences in observing markers using RADAR and image sensors and that they would conclude that the disclosure of Pratt 
While Appellant argues that visible light is taught away, (this is a 103 argument to a 102 rejection) it is only taught away in the way in which it is framed using the typical standard road paint and weather conditions [0028, 0003]. Enhancements to the road markings that Pratt contemplates to enhance reflective or absorption are not taught away. Pratt discloses using road enhancements to accomplish the reflective and absorption with an electromagnetic detector (RADAR). Using road enhancements to accomplish the reflective and absorption with an electromagnetic detector (a camera) are not taught away in the format Pratt discloses. Pratt discloses what it thinks is the best mode of the disclosure (RADAR is best mode according to Pratt), but the disclosure covers the use of the least desirable (according to Pratt) of camera(s). The scope of the disclosure of Pratt is still markers of the roadway are comprised of a material that causes the markers to contrast with a surrounding surface of the roadway in a range of wavelengths within the electromagnetic spectrum. The best mode and the least favored mode or standard markers are discussed. Further, Pratt does see value in the Camera used with the Radar as disclosed in [0038 -0039]  “In other words, the scanning module 220 includes instructions to acquire data from a radar sensor 123, a LIDAR sensor 124, a camera 126, and so on. In one embodiment, the scanning module 220 functions to control the radar sensor 123 to scan a current location/environment using a scanning signal which interacts with surfaces in the environment to produce a reflected signal that the radar sensor 123 receives. In general, the radar sensor 123 is configured to emit the scanning signal with defined characteristics. For example, the radar sensor 123 . In either case, the characteristics of the reflected signal embody properties of the roadway in how those properties differ from the original scanning signal.”
Appellant argues active and passive sensors. While a camera does not produce light to reflect or absorb the teachings of reflection and absorption are still valid from Pratt. While the initial light source might be the sun, headlights or other lighting, absorption and reflectivity may still be processed. 
Regarding Section I. C, Appellant contends that a mark, points, and position are not disclosed. The purpose of Pratt, the whole disclosure is about determining road markings - in particular lane lines.  As to mark, the dashed lines 740, 750, 760, and 770 are determined based on reflection [0069-0070]. The position and type 
Detect, a mark located on the road way (image portion removed discussed in part B hereinafter) “In one embodiment, the detection module 230 locates the marker in relation to relative segments of the roadway” [0060]. Identify, points corresponding to the detected mark on the roadway. The markings in Pratt all are made of points that makeup the shapes.  The object illustrated is a line segment in Fig. 5 #550 and #540. Line segments are defined by two end points. At least two points were identified from the reflection. Identify the detected mark as a type of roadway marking corresponding to the identified points. “In one embodiment, the detection module 230 locates the marker in relation to relative segments of the roadway to, for example, identify a type of the marker.” [0060] The mark is identified 

    PNG
    media_image3.png
    704
    396
    media_image3.png
    Greyscale
Regarding Section I. D, 
as to the teachings of 159 and 169, obtain map data comprising representations of the mark on the roadway and other landmarks in the environment; wherein the position of the mark on the roadway is determined based the other landmarks in the environment. The relative position between the markings and landmarks/signals is disclosed with map data that is additional metadata.  “Moreover, the signature mapping 1400, in one embodiment, includes additional information that corresponds to aspects of the roadway in relation to respective ones of the identifiers. That is, the identifiers in the signature mapping 1400 can include additional metadata that indicates a proximity to traffic signals and other roadway features.“ [0121] Further “In some instances, the map data 116 can include information or data on roads, traffic control devices, road markings, structures, features, and/or landmarks in the one or more geographic areas. The map data 116 can be in any suitable form. . . .  The map data 116 can include measurements, dimensions, distances, and/or information for one or more items included in the map data 116 and/or relative to other items included in the map data 116. The map data 116 can include a digital map with information about road geometry.” [0129]. The markings are road geometry and may be relative to the landmarks stored in the map data.
As to claims 160 and 170, match landmarks of the environment identified from the images with the representations of the other landmarks in the environment obtained from the map data, to determine the position of the mark within a segment of the roadway. The arguments around images in place of RADAR data are given above and translate to this image data.  “Moreover, the signature mapping 1400, in one embodiment, includes additional information that corresponds to aspects of the roadway in relation to respective ones of the identifiers. That is, the identifiers in the signature mapping 1400 can include additional metadata that indicates a proximity to traffic signals and other roadway features. “ [0121] Further “In some instances, the map data 116 can include information or data on roads, traffic control devices, road markings, structures, features, and/or landmarks in the one or more geographic areas. The map data 116 can be in any suitable form. . . .  The map data 116 can include measurements, dimensions, distances, and/or information for one or more items included in the map data 116 and/or relative to other items included in the map data 116. The map data 116 can include a digital map with information about road geometry.” [0129]. The markings/signature are road geometry and may be relative to the landmarks stored in the map data.
As to claims 161 and 171, The map data from the paragraphs [0121, 0129] includes disclosure of markings, landmarks, position data, distances, road geometry proximity to traffic signals and other roadway features. Shapes are a polynomial representation inherently in a point cloud format. Pratt inherently uses polynomials due to using point clouds. A line segment (dashed lines in pavement) is defined by the range of solutions between the two points. The markings locations are stored in the data with relative road geometry. [0121, 0129]. The data is sensed by radar, but there is also mapped data.
As to claim 162 and 172, wherein the other landmarks comprise at least one of: other lane markings, traffic signs, traffic lights, poles, or roadway objects. “Moreover, the signature mapping 1400, can include additional metadata that indicates a proximity to traffic signals and other roadway features. “ [0121] Further “In some instances, the map data 116 can include information or data on roads, traffic control devices, road markings, structures, features, and/or landmarks in the one or more geographic areas. The map data 116 can be in any suitable form. . . .  The map data 116 can include measurements, dimensions, distances, and/or information for one or more items included in the map data 116 and/or relative to other items included in the map data 116. The map data 116 can include a digital map with information about road geometry.” [0129].
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665                                                                                                                                                                                                        
Conferees:
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665                                                                                                                                                                                                        
/Melanie Weinhardt/
RQAS, OPQA

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.